                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING


CHERYL RUTH,

              Plaintiff,

V.
                                                 CIVIL ACTION NO. 5:19-CV-1O
                                                 (BAILEY)

E.E.O.C. Pittsburgh Area Office;
OHIO COUNTY BOARD OF EDUCTION;
O.C.B.E. Employee Union,

              Defend nts.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doc.

14]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and a recommendation (“R&R”). Magistrate

Judge Mazzonefiled his R&Ron October24, 2019, wherein he recommendsthe plaintiff’s

Complaint be dismissed without prejudice.

       Pursuant to 28 U.S.C.   § 636(b)(1 )(c), this Court is required to make a   de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,


                                             1
150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo

review and the right to appeal this Court’s Order. 28 U.S.C.       § 636(b)(1); Snyder v.
Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of receipt, pursuant to 28 U.S.C.   § 636(b)(1) and Fed.R.Civ.P. 72(b).
The docket indicates the plaintiff accepted service on October 28, 2019 [Doc. 15]. No

objections have been filed and the time within which to do so has since expired.

Accordingly, the R&R will be reviewed for clear error.


       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 14] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the plaintiffs

Amended Complaint [Doc. 11] is DISMISSED WITHOUT PREJUDICE. The plaintiff’s

Motion for Leave to Proceed IFP [Doc. 2] is DENIED AS MOOT. The Clerk is DIRECTED

to enter judgment in favor of the defendants and to STRIKE this case from the active

docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pm se plaintiff.




                                             2
DATED: November 18, 2019.




                                %STOBAILE
                                UNITED STATES DISTRICT JUDGE




                            3
